Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered May 1, 1996, convicting him of robbery in the second degree (two counts) and assault in the second degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Dunlop, J.), of those branches of the defendant’s omnibus motion which were to suppress identification evidence and statements made by him to law enforcement officials.
*387Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the police were justified in approaching his car, which was idling on the side of a traffic lane (see, People v Williams, 167 AD2d 236). Further, the brief detainment of the defendant, who matched the description given by the victim, for a prompt identification was proper given that the robbery had occurred only three blocks away and only 20 minutes earlier (see, People v Duuvon, 77 NY2d 541; People v Hicks, 68 NY2d 234; People v Attebery, 223 AD2d 714).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]; see also, People v Bynum, 70 NY2d 858; People v Brown, 223 AD2d 550; People v Udzinski, 146 AD2d 245), or without merit. Joy, J. P., Goldstein, Florio and Luciano, JJ., concur.